               Case
                  Case
                    1:18-cv-02921-JMF
                        18-2652, Document
                                       Document
                                          89, 11/02/2018,
                                                  483 Filed
                                                          2425430,
                                                            11/02/18
                                                                   Page1
                                                                     Pageof 11 of 1



      (ORDER LIST:     586 U.S.)
                                                                        1:18-cv-02921-JMF
                                    FRIDAY, NOVEMBER 2, 2018


                                     ORDER IN PENDING CASE


      18A455         IN RE DEPT. OF COMMERCE, ET AL.


                           The application for stay presented to Justice Ginsburg and

                     by her referred to the Court is denied.

                           Justice Thomas, Justice Alito, and Justice Gorsuch would

                   grant the application.




                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #: _________________
                                                       DATE FILED: _____________
                                                                    11/2/2018




CERTIFIED COPY ISSUED ON 11/02/2018
